SUN CAPITAL ADVISERS TRUST Sun Capital Investment Grade Bond Fund Supplement dated March 8, 2011 To the Statement of Additional Information dated May 1, 2010 Effective immediately, the following sections of the Statement of Additional Information, dated May 1, 2010, relating to Sun Capital Investment Grade Bond Fund (the “Fund”) are hereby revised as indicated: a)All references to Evan S. Moskovit and Michael A. Savage in the Statement of Additional Information are hereby deleted. b)Beginning on page 47 under the heading “Portfolio Managers,” John W. Donovan is hereby added as portfolio manager of the Fund in the one place where the Fund is referenced. c)In the section entitled “Other Accounts Managed by Portfolio Managers – Sun Capital Advisers LLC” beginning on page 49, the account information as of December 31, 2010 for John W. Donovan is hereby added as follows: Manager Total # of Accounts Total Assets Under Management (in millions) John W. Donovan Other Registered Investment Companies 0 $0 Other Pooled Vehicles 5 Other Accounts 17 SAI Sticker3/2011
